                                   IJENNIFER     r CAPABTANCO (SBN t9337t)
                                      jcapabianco@sehnanlaw. com
                                  2JILLIANR. HARVEY (SBN 3l97ll)
                                   jhawey@selmanlaw.com
                                  3SELMAN BREITMAN LLP
                                   33 New Montgomery, Sixth Floor
                                  4San Francisco, CA 94105-4537
                                   Telephone: 41 5.979.0400
                                  5Facsimile: 415,97 9.2099

                                  6
                                      Attorneys for Defendant DISI{ NETWORK LLC
                                  7

                                  I                                  IJNITED STATES DISTRICT COURT
                                  9
                                                                  NORTIIERN DISTRICT OF CALIF'ORMA
                              I orpoxaRo
                                                 NORDEMAN,                                 Case No. 3;21-cv-00923-TSH
                              1l
   p<                                               Plaintiff,                             REPLY DECLARATION OF SHANNON
   Fl                                                                                      PICCHIONE IN SUPPORT OF MCITION TO
   Þl                         t2
                                            v.                                             DISMISS, OR IN TI{E ALTERNATTVE, STAY
  É                                                                                        LÍTIGAITON PENDING ARBITRATION
  cS Þ                        l3pIsn NETIVORK LLC,
        ¡l
        F.
                              t4                                                           Date:        March 25,2021
                                                    Defendant.                             Time:        l0:00 a.m.
  o
  L<
        v,
        Þ.                                                                                 Judge:       Thomas S. Hixson
        ,¡l                   l5
 m zc,                                                                                     Courtroom:   G
        F                     1
  cû    F"

  Ë                           t7                             DECI,ÀRATION OF SHANNON PICCHIOFIE
  o
V)                            18
                                       I, SËIANNON PICCHIONE, declare and st¿te as follows:
                              t9
                             20        L    I am employed   as the Vice President of   Billing & Credit at DISH Networlq L.L.C.

                             2t         C'DISH'). I am over the age of 21. Imake this Declaration based on personal knowledge,
                             22         based on information provided to me in company documents, and based on

                             23         communications with companypersonnel in the ordinary course of my duties. I wouldbe

                             24         willing and able to testify thereto if and when called upon to do so.

                             25       2.   In the ordinary course of business, DISH sends specific routine e-mails to its

                             26         customers. The emails themselves are not retained. However, DISH does maintain in thc

                            27          ordinary course of business exemplars of these routine e-mails. The automatically

                            28          generated exemplar email attached hereto as Exhibit E is a true and correct copy of the

                            29                                                         1
                                                 REPLY DECLARATION O}' SHANNON PICCHIONE IN SUPPORT OF MOTION TO DISMISS
                            30                                                                                          3:2l.cv-00923-TSH
949 49605 4819-1   91 7   4623 .vt

                            31
                      1 ,outin" e-mail DISH's system sends to new customers the day they confact for new
                      2 ,r*ir.s. This email would have been sent to Mr. Nordeman in the ordinary course of
                      3 boriou.s so that he would have a copy of bis signed service agÍeement.
                      4 3. DlsHsentPlaintiffbillsfromAugust 22,2l\6throughNovember 12,2017. Plaintiff
                      5 paid his bills monthly through Jvly 24,201 7. Please find att¿ched hereto as Exhibit F true
                      6 uod correct copies ofthe bills ssnt to plaintiffl
                      ' O. The RCA is a standa¡d residential customer service agrcement that is publicly available
                      t oo DISH's website, and it was publicly available on DISH's website at when Plaintiff
                       9
                                  signed up for DISH's services'
                     l0
                                 S.   lyhen a customor calls DISH to speak to a sales representative, the customer is advised
                     11
 Ê'{                              that the call   willbe recorded. Specificalþ, it   states   "to ensure quality, your call will be
 þl
 Fl                  t2
                                  recorded." This notice is provided prior to the størt of the recording. This notice was
eû     F             t3
       ,l                         provided in 2016 when Mr. Nordeman called DISH.
E      F             t4
()     cA                        I declarc under penalty of perjury under the laws of the State of Califomia that the foregoing
 $-t
   r¡l               l5
m z&                             is true and correct.
       o
 (d F
       t.            16
                                 Executed this
                                                        Lt.{4     day of   March2ùzl, at Englewood, Colorado.
 Ê                    T7
 o                    l8
V)
                      19

                     20
                                                                                                    SHANNON PICCHIONE

                      21.

                     22

                     23

                      24

                      t{
                      26

                      27

                      28

                      29                                                             2
                                              REPLY DECLARATION OF SHANNON PICCHIONE IN SUPPORT OF MOTIONTO DISMISS
                      30                                                                                                 3:21-cv-00923-TSH
949 49605 4819-1911-4623   .vt

                      31
